Citation Nr: 0202787	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  00-24 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for weak feet 
(metatarsalgia).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1944.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for weak feet (metatarsalgia).  The 
Board remanded the case in June 2001 for a requested RO 
hearing; the RO scheduled such hearing for January 2002, but 
the veteran failed to report.


FINDINGS OF FACT

1.  In a May 1945 decision, the RO granted service connection 
for weak feet (metatarsalgia).

2.  In an unappealed January 1958 decision, the RO severed 
service connection for weak feet (metatarsalgia), finding 
clear and unmistakable error in its prior decision.

3.  Evidence received since the January 1958 RO decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for weak feet (metatarsalgia), 
and the January 1958 RO decision is final.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from January 
1944 to November 1944.  His service medical records indicate 
that on his induction examination in December 1943, his feet 
were listed as normal, yet the listed summary of defects 
included an old fracture of the 1st toe of the left foot and 
the 1st and 2nd toes of the right foot.  Medical records in 
September and October 1944 note a history of fracturing the 
toes of the right foot 4 years ago and metatarsalgia for 3 to 
4 months.  Findings included moderate hallux valgus of both 
feet with moderate prominence of the medial portion of the 
distal heads of the first metatarsal bones of both feet, and 
a 2 centimeter shortening of the right leg.  The service 
department found the condition preexisted service.  The 
separation examination in November 1944 noted complaints of 
pain in the right foot, with examination being negative.  The 
veteran was discharged from service for being below the 
minimum physical standards for induction.

In November 1944, the veteran submitted a claim for service 
connection for a metatarsal condition of his right foot.

A January 1945 VA examination noted the veteran to have third 
degree weak feet, with abduction and a bulged inner border.  
The veteran said that his right foot gave out on him while he 
was in the Army.  

In May 1945, the RO granted service connection for weak feet 
(metatarsalgia), assigning a 10 percent disability rating.

In June 1957, the RO proposed severance of the veteran's 
service connection for weak feet, finding that the condition 
had been shown to have preexisted military service, and had 
not been shown to have been aggravated during service.

In an unappealed January 1958 decision, the RO severed 
service connection for weak feet (metatarsalgia).  Evidence 
received since that RO decision is summarized below. 

November 1974 VA medical records show the veteran was treated 
for a fractured left shoulder.  The file contains a number of 
other VA medical records, as well as private treatment 
records from Southeast Alabama Medical Center and Dr. B. 
Wells.  These collectively cover the period from 1994 through 
2000 and refer to numerous ailments such as heart disease, 
arteriosclerotic peripheral vascular disease with lower 
extremity swelling and thrombophlebitis, diabetes mellitus 
with diabetic neuropathy, etc.  However, these records do not 
refer to weak feet (metatarsalgia).

In October 1999, the veteran submitted his current 
application to reopen the previously denied claim for service 
connection for weak feet (metatarsalgia).

In February 2000, the RO denied the veteran's application to 
reopen the claim for service connection for weak feet 
(metatarsalgia), finding that new and material evidence had 
not been submitted.  The RO granted the veteran non-service-
connected pension due to his various non-service-connected 
disabilities.

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to reopen his previously denied claim for 
service connection for weak feet (metatarsalgia).  The RO has 
obtained numerous VA and private medical records, and the 
veteran has not identified additional relevant records which 
might serve to reopen his claim.  A VA examination is not 
required until a previously denied claim has been reopened by 
new and material evidence.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Service connection may be granted for a disability due to 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for weak feet (metatarsalgia) was 
initially granted by the RO in May 1945, but service 
connection was severed by the RO in January 1958 upon a 
finding that its May 1945 decision represented clear and 
unmistakable error.  The veteran did not appeal the January 
1958 RO decision, and thus it is considered final, with the 
exception that the claim may be reopened if new and material 
evidence has been submitted since then.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); Evans v. Brown, 9 Vet. App. 
273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Under the regulation applicable to the present case, "new and 
material evidence" means evidence not previously submitted to 
VA decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
notes that a recent change to the regulation has redefined 
new and material evidence; however, this change is not 
applicable to the veteran 's claim as it applies only to 
applications to reopen filed on or after August 29, 2001.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)). 

Evidence available at the time of the RO's January 1958 
decision included medical records which led the RO to 
conclude that weak feet (metatarsalgia) preexisted service 
and was not aggravated by service.

Evidence submitted since the RO's January 1958 decision 
includes additional VA and private medical records from 1974 
to 2000 which address numerous ailments but which do not 
refer to weak feet (metatarsalgia).  Not only does this 
evidence fail to mention weak feet (metatarsalgia), it does 
not address whether such began during or was worsened by 
service.  While the additional evidence submitted may be new, 
it is not material since it does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with earlier evidence is not 
so significant that it must be considered to fairly decide 
the merits of the claim.
   
The Board concludes that new and material evidence has not 
been submitted since the RO's January 1958 decision.  Thus, 
the claim for service connection for weak feet 
(metatarsalgia) has not been reopened, and the January 1958 
RO decision remains final.  


ORDER

The application to reopen a claim for service connection for 
weak feet (metatarsalgia) is denied.





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

